         Case 4:21-cv-00003-BMM Document 16 Filed 01/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRIC OF MONTANA
                                 GREAT FALLS DIVISION

 ENVIRONMENTAL DEFENSE FUND;                          )
 MONTANA ENVIRONMENTAL                                )   CASE NO.: 4:21-CV-00003-BMM-JTJ
 INFORMATION CENTER; and                              )
 CITIZENS FOR CLEAN ENERGY,                           )
                                                      )
                    Plaintiffs,                       )
                                                      )   The Honorable Brian Morris,
               v.                                     )   Chief Judge
                                                      )
 U.S. ENVIRONMENTAL PROTECTION,                       )
 AGENCY; and ANDREW R. WHEELER, in                    )
 his official capacity as Administrator of the U.S.   )
 Environmental Protection Agency,                     )
                                                      )
                    Defendants.                       )



             DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
       TO EXPEDITE THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
               AND FOR LEAVE TO EXCEED THE WORD LIMIT

       Although Defendants disagree with the justification for Plaintiffs’ motion to expedite

resolution of their motion for partial summary judgment, or that expedition is even necessary,

Defendants nevertheless agree with the briefing schedule set forth in their motion. ECF No. 7 at 3.

Defendants also do not object to Plaintiffs’ request for leave to exceed the word limit in their

motion for partial summary judgment.

                                                          Respectfully submitted,

                                                          JEFFREY BOSSERT CLARK
                                                          Acting Assistant Attorney General

                                                          ALEXANDER K. HAAS
                                                          Director, Federal Programs Branch

                                                          /s/ Joshua E. Gardner
                                                          Joshua E. Gardner (FL Bar No. 302820)
Case 4:21-cv-00003-BMM Document 16 Filed 01/13/21 Page 2 of 2



                                  Special Counsel
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW, Rm. 11502
                                  Washington, D.C. 20005
                                  Tele: (202) 305-7583
                                  Fax: (202) 616-8460
                                  Joshua.e.Gardner@usdoj.gov




                              2
